Title: From James Madison to James Simpson, 8 October 1804
From: Madison, James
To: Simpson, James


Sir.
Department of State October 8th. 1804.
Having since the commencement of the present year accepted & paid your bills to the amount of near Eight thousand dollars, it becomes necessary to repeat my desire that you would make out your accounts and transmit them for settlement at the Treasury.
This intimation is not suggested by any diminution of confidence in the fidelity with which the monies drawn are applied to the public service, but is dictated by the usage which requires the settlement of accounts by receivers of public monies at short intervals. A partial revision of the mode in which monies for the service of Barbary intercourse are drawn & expended, has evinced the propriety of sundry new regulations, of which for the present, I will only ask your attention to that which requires every draft for any other object than salary, to be accompanied with a detailed estimate of its intended application. I am &c.
James Madison.
